Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-13-2006

Moore v. City of Philadelphia
Precedential or Non-Precedential: Precedential

Docket No. 03-1465




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Moore v. City of Philadelphia" (2006). 2006 Decisions. Paper 397.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/397


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                    PRECEDENTIAL


       IN THE UNITED STATES COURT
                OF APPEALS
           FOR THE THIRD CIRCUIT


           NOS. 03-1465 and 03-1473


     * MYRNA MOORE; SHEILA YOUNG;
 RAYMOND CARNATION; WILLIAM MCKENNA;
           RICHARD SAFFORD

                       v.

          CITY OF PHILADELPHIA;
JOHN MORONEY, SGT.; FRANK BACHMEYER, LT.;
   WILLIAM COLARULO, CAPT.; CULLEN, LT.;
   WILSON, LT.; FRANK HOGAN, LT.; DAVID
       HOGAN, LT.; FRANK MACH, SGT.;
  JOHN HEWITT, SGT.; JOSEPH JACKSON, SGT.

              Raymond Carnation;
               William McKenna,
            Appellants in No. 03-1465

      * (Amended per Clerk’s 4/14/03 Order)
                  MICHAEL MCKENNA
                  Appellant in No. 03-1473

                             v.

       CITY OF PHILADELPHIA; HOGAN, LT.;
     CULLEN, LT.; WILSON, LT.; MORONEY, SGT.;
        FRANK BACHMEYER, LT.; WILLIAM
      COLARULO, CAPT.; JOSEPH O’CONNOR,
        INSPECTOR; FRANK MACK; JOSEPH
             JACKSON; JOHN HEWITT




            On Appeal From the United States
                        District Court
          For the Eastern District of Pennsylvania
           (D.C. Civil Action Nos. 99-cv-01163
                      and 98-cv-05835)
         District Judge: Hon. Mary A. McLaughlin


                   Argued April 24, 2006

         BEFORE: FUENTES, STAPLETON and
             ALARCON,* Circuit Judges

              (Opinion Filed August 30, 2006)

* Hon. Arthur L. Alarcon, Senior United States Circuit Judge
for the Ninth Circuit, sitting by designation.

                             2
Elliott Schulder
Gregory M. Lipper (Argued)
Covington & Burling
1201 Pennsylvania Avenue, N.W.
Washington, DC 20004
 Attorneys for Appellants

Romulo L. Diaz, City Solicitor
Elise M. Bruhl, Deputy City Solicitor, Appeals (Argued)
City of Philadelphis Law Department
1515 Arch Street - 17th Floor
Philadelphia, PA 19102-1595

      ORDER AMENDING PUBLISHED OPINION

STAPLETON, Circuit Judge:

      It is now ORDERED that the published Opinion in the
above matter filed August 30, 2006, be amended as follows:

      1. On the first page of the caption and on pages 5
through 15, 21 through 24, 26, 28 through 30, and 32 through
37, “Maroney” should be replaced with “Moroney.”

       2. On pages 13 through 15, “Colarudo” should be
replaced with “Colarulo.”

                          By the Court,

                           /s/ Walter K. Stapleton
                          United States Circuit Judge

DATED: September 13, 2006


                             3